Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the election filed 1/14/2021.
Currently, claims 1-14 and 16-21 are pending. Claims 2, 5, 7-8 and 16-21 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I and Species I is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/10/2019 and 8/30/2019 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first insulating portion being between the active layer and the gate insulating layer (claim 9) and the second insulating portion 
Furthermore, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On p. 6, line 6, reference is made to FIG. 1 in describing the invention. However, FIG. 1 is a drawing of the prior art. It is believed the reference should instead be to FIG. 2C.

The following title is suggested: Thin Film Transistor with Insulating Portion Under Source/Drain Electrode.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of claims 9 and 10 recite that the insulating portion is between the active layer and the gate insulating layer. However, this is not shown in any of the disclosed embodiments. On the contrary, in every embodiment there is no intervening layer between the active layer and the gate insulating layer. Particularly, in the elected invention represented by FIG. 2, it is clear that not between the active layer 04 and the gate insulating layer 03. There is nothing in the disclosure that would lead one of ordinary skill in the art to arrive at a scenario in which an insulating portion is between the active layer and the gate insulating layer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends on claim 1, recites the limitation “the boundary between the side surface of the gate and the upper surface of the gate”. This reads on the limitation “a boundary between a side surface of the gate and an upper surface of the gate” as recited in claim 1. However, the disclosure suggests that the boundary being described in claim 4 is in fact a different boundary between a different side surface of the gate and the upper surface of the gate, as the orthographic projection of the boundary is to at least partially overlap the orthographic projections of the second insulating portion and the second electrode. See e.g. FIG. 2b which shows the orthographic projections of the first insulating portion 07, the first electrode 05, and the boundary between a first (left) side surface of the gate 02 and the upper surface of the gate at least partially overlap one another, while the orthographic projections of the second insulating 
Thus, it appears that claim 4 is improperly referencing an established limitation, whereas it should be establishing a new limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,450,733).
Pertaining to claim 1, Wang shows, with reference to FIG. 1, a thin film transistor comprising: 
a base substrate (110), 
a gate (120) on the base substrate, 
a gate insulating layer (130) on the gate, 
an active layer (140) on the gate insulating layer, 
a first electrode (160) and a second electrode (170) on the active layer and electrically connected to the active layer, and 
a first insulating portion (150, left) between the gate insulating layer and the first electrode, 

Pertaining to claim 3, Wang shows the first insulating portion is between the first electrode and the active layer (FIG. 1).
Pertaining to claim 4, Wang shows a second insulating portion (150, right) between the gate insulating layer (130) and the second electrode (170), wherein an orthographic projection of the second insulating portion on the base substrate, an orthographic projection of the second electrode on the base substrate, and the orthographic projection of the boundary between the side surface of the gate and the upper surface of the gate on the base substrate at least partially overlap one another (FIG. 1).
Pertaining to claim 6, Wang shows the second insulating portion (150, right) is between the second electrode (170) and the active layer (140) (FIG. 1).
Pertaining to claim 9, Wang shows the first insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the left side of the active layer and a second endpoint within the gate insulating layer and to the left of the first endpoint, wherein the line is inclined at a small angle relative to the surface of the gate insulating layer. 
Pertaining to claim 10, Wang shows the second insulating portion is between the active layer and the gate insulating layer along a line with a first endpoint on the right side of the active layer and a second endpoint within the gate insulating layer and to the right of the first endpoint, wherein the line is inclined at a small angle relative to the surface of the gate insulating layer.

Pertaining to claim 12, Wang shows a material (150) of the first insulating portion comprises a same material as that of the etch barrier layer.
Pertaining to claim 13, Wang shows the thin film transistor comprises a second insulating portion (150, right), a material (150) of the second insulating portion is a same material as that of the etch barrier layer.
Pertaining to claim 14, Wang shows an array substrate comprising the thin film transistor according to claim 1 (FIG. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 9,502,577), Chung et al. (US 9,450,103), Moriguchi et al. (US 8,436,353), Konomi (US 9,553,109), Kim et al. (US 9,478,612), Lee (US 9,281,350), Lee et al. (US 9,117,917), Wong (US 6,649,933), Kim et al. (US 2015/0028300), Jeon et al. (US 10,199,507) Moriguchi et al. (US 9,190,526) and Uemura et al. (US 2012/0223315) all disclose TFTs with an insulating portion under a S/D electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896